Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figs. 3-4, items 30, 301, 302, 40, 401 and 402 should be labeled additionally with descriptive text (37 C.F.R. 1.83(a); MPEP 608.02(b), Form Paragraph 6.22, Examiner Note #1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S207-S216 and S301-S306.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply 

Claim Objections
Claims 8-14 are objected to because of the following informalities:  in independent claim 8, “the network device” in line 6 lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Kim et al. (US 2017/0141833).
Regarding claim 1, Kim discloses a method for measuring channel state information (fig. 29), applied to a communications system comprising a network device and a terminal device (fig. 13A/B), wherein a system frequency resource used by the communications system is divided into X subbands (figs. 21-23 and 27-28), and the method comprises: determining, by the terminal device, a first frequency resource, wherein Z subbands comprised in the first frequency resource are determined by the network device in a first time unit in Y subbands comprised in a second frequency resource (fig. 24, steps 2400-2402; fig. 26; paras. 367-370 and 385-387), the second frequency resource is a downlink frequency resource allocated by the network device to the terminal device (paras. 16 and 362; note: CRS or CSI-RS sent for measurement in indicated subband), the Y subbands are comprised in the X subbands, and the second frequency resource corresponds to one piece of wideband channel state information (CSI), wherein X>Y>2, Y>Z>1, and X, Y, and Z are all integers (note: as one example related to fig. 21, X=Y as item 2102 (all subbands) and Y>Z where Z=1 and is item 2108 (one subband)); determining, by the terminal device, the wideband CSI based on the first frequency resource (item 2104 or 2204; note: subband CSI as narrowed wideband from the entire wideband bandwidth); and sending, by the terminal device, the wideband CSI to the network device in a second time unit (step 2406; fig. 26; para. 398; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
Regarding claim 8, Kim discloses a device (figs. 11 and 13A/B), comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (paras. 428-429): determine a first frequency >Y>2, Y>Z>1, and X, Y, and Z are all integers (note: as one example related to fig. 21, X=Y as item 2102 (all subbands) and Y>Z where Z=1 and is item 2108 (one subband)), wherein determine the wideband CSI based on the first frequency resource (item 2104 or 2204; note: subband CSI as narrowed wideband from the entire wideband bandwidth); and send the wideband CSI to the network device in a second time unit (step 2406; fig. 26; para. 398; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
Regarding claims 2 and 9, Kim discloses the method according to claim 1, the device according to claim 8, wherein the first frequency resource is a downlink frequency resource that is obtained by the network device through contention from the second frequency resource in the first time unit; or a downlink frequency resource that is scheduled by the network device from the second frequency resource to the terminal device in the first time unit (fig. 24, steps 2400-2402; fig. 26; paras. 367-370 and 385-387).
Regarding claims 3 and 10, Kim discloses the method according to claim 1, wherein the determining, by the terminal device, a first frequency resource comprises, and the device according to claim 8, wherein the instructions further to: blindly detecting, by the terminal device, (detect) a reference signal in the first time unit, and determining (determine) the first 
Regarding claims 4 and 11, Kim discloses the method according to claim 1, wherein the method further comprises, the device according to claim 8, wherein the instructions further to: determining, by the terminal device, K1 pieces of first CSI and/or K2 pieces of second CSI based on the first frequency resource, wherein K>1 and K2>1, the first CSI is CSI determined by the terminal device based on Z1 subbands in the Z subbands, Z>Z1>1, the second CSI is CSI determined by the terminal device based on some downlink frequency resources comprised in one of the Z subbands, and Ki, K2, and Z1 are all integers (item 2104 or 2204; paras. 362, 367 382 and 408; note: subband CSI as narrowed wideband from the entire wideband bandwidth; note: one piece of CSI is sent for a subband with regard to K2); and sending, by the terminal device, (send) the K1 pieces of first CSI and/or the K2 pieces of second CSI to the network device in the second time unit (step 2406; fig. 26; para. 398; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
Regarding claims 5 and 12, Kim discloses the method according to claim 1, wherein the method further comprises, the device according to claim 8, wherein the instructions further to: determining, by the terminal device, (determine) a third frequency resource, wherein the third frequency resource comprises W subbands, the W subbands are comprised in subbands that are in the second frequency resource and that are different from those in the first frequency resource, (Y-Z)>W>1, and W is an integer (item 2104 or CSI for 2308-2312; paras. 362, 367 382 and >1, and P is an integer; and sending, by the terminal device, (send) the P pieces of third CSI to the network device in the second time unit (step 2406; fig. 26; para. 398; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
Regarding claims 6 and 13, Kim discloses the method according to claim 5, the device according to claim 12, wherein at least one of the P pieces of third CSI is a preset value (item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408; note: P is 1); and/or at least one of the P pieces of third CSI is determined by the terminal device based on a fourth frequency resource, and the fourth frequency resource is a downlink frequency resource that is determined by the terminal device before the first time unit and that is comprised in the third frequency resource in the first time unit.
Regarding claims 7 and 14, Kim discloses the method according to claim 1, wherein the method further comprises, the device according to claim 8, wherein the instructions further to: determining, by the terminal device, (determine) a fifth frequency resource, wherein the fifth frequency resource is a frequency resource determined by the network device in the second frequency resource in a third time unit, and the third time unit is a time unit after the first time unit (item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408); determining, by the terminal device (determine) based on fourth CSI and the fifth frequency resource, fifth CSI corresponding to the fifth frequency resource; and sending, by the terminal device, (send) the fifth CSI to the network device in a fourth time unit (step 2406; fig. 26; para. 398; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times; note: occasional CSI reporting of various subbands).
Regarding claim 15, Kim discloses a device (figs. 12 and 13A/B), comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (paras. 428-429): allocate a second frequency resource to a terminal device, wherein Y subbands comprised in the second frequency resource are comprised in X subbands comprised in a system resource, the Y subbands are used for downlink transmission (fig. 24, steps 2400-2402; fig. 26; paras. 367-370 and 385-387), and the second frequency resource corresponds to one piece of wideband channel state information (CSI); determine, in a first time unit, Z subbands comprised in a first frequency resource in the Y subbands (note: as one example related to fig. 21, X=Y as item 2102 (all subbands) and Y>Z where Z=1 and is item 2108 (one subband)); and receive, in a second time unit, the wideband CSI sent by the terminal device, wherein the wideband CSI is CSI determined by the terminal device based on the first frequency resource, X>Y>2, Y>Z>1, and X, Y, and Z are all integers (step 2406; fig. 26; para. 398; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times).
Regarding claim 16, Kim discloses the device according to claim 15, wherein the instructions further to: obtain the first frequency resource through contention from the second frequency resource in the first time unit; or schedule the first frequency resource from the second frequency resource to the terminal device in the first time unit (fig. 24, steps 2400-2402; fig. 26; paras. 367-370 and 385-387).
Regarding claim 17, Kim discloses the device according to claim 15, wherein the instructions further to: receive, in the second time unit, K1 pieces of first CSI and/or K2 pieces of second CSI sent by the terminal device, wherein K1>1 and K2>1, the first CSI is CSI 
Regarding claim 18, Kim discloses the device according to claim 15, wherein the instructions further to: receive, in the second time unit, P pieces of third CSI sent by the terminal device, wherein P>1, the P pieces of third CSI are CSI corresponding to a third frequency resource, the third frequency resource comprises W subbands, the W subbands are comprised in subbands that are in the second frequency resource and that are different from those in the first frequency resource, (Y-Z)>W>1, and P and W are both integers (item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408; (step 2406; fig. 26; para. 398; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times)).
Regarding claim 19, Kim discloses the device according to claim 18, wherein at least one of the P pieces of third CSI is a preset value (item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408; note: P is 1); and/or at least one of the P pieces of third CSI is determined by the terminal device based on a fourth frequency resource, and the fourth frequency resource is a downlink frequency resource that is determined by the terminal device before the first time unit and that is comprised in the third frequency resource in the first time unit.
Regarding claim 20, Kim discloses the device according to claim 15, wherein the instructions further to: receive, in a fourth time unit, fifth CSI sent by the terminal device, wherein the fifth CSI is CSI that corresponds to a fifth frequency resource and that is determined by the terminal device based on fourth CSI and the fifth frequency resource, the fifth frequency resource is a downlink frequency resource that is determined by the terminal device in a third time unit and that is comprised in the second frequency resource, and the third time unit is a time unit after the first time unit (item 2104 or CSI for 2308-2312; paras. 362, 367 382 and 408; step 2406; fig. 26; para. 398; note: steps 2402 and 2406 (i.e., the base station determining a measuring bandwidth and the UE reporting the CSI) occur serially at different times; note: occasional CSI reporting of various subbands).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golitschek Edler von Elbwart et al. (US 2017/0250781) discloses reporting CSI for a set of subbands less than the wideband bandwidth (para2. 196-198). Park et al. (US 2017/0201308) discloses related pieces of CSI (fig. 22 and paras. 17, 21 and 695; note: representative and differential CSI for a group). Chen et al. (US 2015/0103715) discloses providing CSI when a CCA indicates a clear channel (para. 75).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462